EX-99.d.2 Academy Asset Management LLC 123 South Broad Street Suite 1630 Philadelphia, PA 19109 April 29, 2010 Board of Trustees, Academy Funds Trust 123 South Broad Street Suite 1630 Philadelphia, PA 19109 Re:Expense Limitations Gentlemen: By our execution of this letter agreement (the “Agreement”), intending to be legally bound hereby, Academy Asset Management LLC (the “Adviser”), agrees that in order to improve the performance of the Academy Select Opportunities Fund (the “Fund”), a series of the Academy Funds Trust, the Adviser shall, from April 30, 2010 through April 30, 2011, waive all or a portion of its investment advisory fees and/or reimburse expenses (excluding any taxes, interest, brokerage fees, certain insurance costs and non-routine expenses) in an aggregate amount equal to the amount by which the Fund’s total annual operating expenses (excluding any taxes, interest, brokerage fees, certain insurance costs and non-routine expenses) exceeds 2.00% of average daily net assets for the Fund. The Trust, on behalf of the Fund, agrees to repay the Adviser the Expense Limitation Amount for the Fund in later periods; provided, however, that the repayment shall be payable only to the extent that it (1) can be made during the three years following the time at which the Adviser waived fees or reimbursed expenses for the Fund under this agreement, and (2) can be repaid without causing the total annual operating expenses (excluding any taxes, interest, brokerage fees, certain insurance costs and non-routine expenses) of the Fund to exceed any applicable expense limitation that was in place the time such fees were waived or expenses were reimbursed. The Trust agrees to furnish or otherwise make available to the Adviser such copies of its financial statements, reports, and other information relating to its business and affairs as the Adviser may, at any time or from time to time, reasonably request in connection with this agreement. Academy Asset Management LLC By:/s/ David Jacovini Name: David Jacovini Title: Chief Executive Officer Your signature below acknowledges acceptance of this Agreement: Academy Funds Trust By:/s/ David Jacovini Name: David Jacovini Title: President Date: April 29, 2010
